—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of ■respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination at issue in this proceeding has been administratively reversed and all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and *700is no longer aggrieved, the matter is moot and the petition is dismissed (see, Matter of Weatherly v Goord, 253 AD2d 916).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.